In re: Louis Riess (incorrectly named Louis Reese in the petition) applying for writ of certiorari, prohibition and mandamus.
Writ denied. The restraining order issued by the District Judge is maintained in force and effect subject to these conditions: All parties to this litigation shall have the right to examine, photograph and copy the precinct registers in the custody of the Clerk of Court and under the supervision of the trial court during 72 hours after four o’clock p. m. on October 5, 1976, after which the precinct registers shall be returned to the Registrar of Voters.